                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD THOMAS KENNEDY,                         :
                                               :
                             Plaintiff,        :        CIVIL ACTION NO. 18-3442
                                               :
       v.                                      :
                                               :
COMMONWEALTH OF                                :
PENNSYLVANIA, UNITED STATES                    :
DEPARTMENT OF THE TREASURY,                    :
OFFICE OF TREASURER OF THE                     :
UNITED STATES, UNITED STATES                   :
POSTAL SERVICE, INTERNAL                       :
REVENUE SERVICE, DAVID JOHN                    :
KAUTTER, BRIAN S. JONES, WILLIAM               :
M. PAUL, BRUCE K. MENEELY,                     :
NANCY B. ROMANO, HARRY J.                      :
NEGRO, R. B. SIMMONS, MICHAEL                  :
WRIGHT, STEVEN TERNER MNUCHIN,                 :
JOVITA CARRANZA, MEGAN                         :
BRENNAN, and THOMAS MARSHALL,                  :
all persons in their official and individual   :
capacities,                                    :
                                               :
                             Defendants.       :

                                           ORDER

       AND NOW, this 14th day of November, 2018, for the reasons set forth in the separately

filed memorandum opinion, it is hereby ORDERED as follows:

       1.     The amended complaint (Doc. No. 10) is DISMISSED as follows: (a) any claims

seeking review of Tax Court proceedings are DISMISSED WITHOUT PREJUDICE for lack

of subject-matter jurisdiction; (b) the plaintiff’s federal claims are DISMISSED WITH

PREJUDICE; (c) the plaintiff’s claim that the defendants have failed to provide a republican

form of government is DISMISSED WITHOUT PREJUDICE; and (d) the plaintiff’s state-law

tort claims are DISMISSED WITHOUT PREJUDICE for lack of subject-matter jurisdiction;
2.   The plaintiff may not file an amended complaint in this matter; and

3.   The clerk of court shall mark this matter as CLOSED.


                                          BY THE COURT:



                                          /s/ Edward G. Smith
                                          EDWARD G. SMITH, J.




                                     2
